 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Mine Workers of America, Local 2264, Dis-trict 30 (Scotts Branch Co.) and George F.Mitchell. Case 9-CB-6434April 11, 1988DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 12, 1986, Administrative LawJudge Peter E. Donnelly issued the attached deci-sion in this proceeding. The General Counsel filedexceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The judge found, inter alia, that the Respondentdid not violate Section 8(b)(1)(A) of the Act by al-legedly requiring employee George Mitchell to paya $200 reinitiation fee. Noting that the GeneralCounsel alleged in the complaint that the Respond-ent required Mitchell to pay an initiation fee as acondition "for returning to work," the judge dis-missed the allegation solely because Mitchell hadworked 4 days before the Respondent disciplinedhim In our view, a fair reading of the allegation isthat the Respondent violated Section 8(b)(1)(A) byrequiring Mitchell to pay a second intiation fee aspunishment for violating the union constitution,and thereby seeking to use the implicit threat ofdischarge under the union-security clause to collectthe money. We therefore find that the judge erredin concluding that the General Counsel's argumentto this effect was a new legal theory not encom-passed by the complaint and in summarily dismiss-ing the contention on that ground.Having rejected the judge's reasoning, we areunable to dispose of the case for the following rea-sons.1At the outset, we note that the Union was per-fectly within its rights to fine or expel ChargingParty Mitchell for working for a nonunion employ-er at a time when Mitchell was a member of theUnion and thus subject to discipline for violatingprovisions of the union constitution. The Unioncould not, however, lawfully threaten Mitchell'semployment status as a means of collecting such afme. The General Counsel essentially alleges thatthe Union's written and oral communications toMitchell reasonably could be construed as suggest-ing that a failure to pay the fme, which Was termedMember Johansen is satisfied that this case can be resolved on thebasis of the record and the Judge's decision and would prefer to do so,particularly m view of the age of the case. Nonetheless, he will not fur-ther delay a decision by dissenting and, therefore, Joins in remandmg theproceeding to the Judgean "initiation fee," would result in his losing his jobwith the Company pursuant to the union-securityclause. The Union's defense at the hearing beforethe judge was essentially that Union PresidentThacker made it clear to Mitchell, both at theunion meeting on November 17 and in the Compa-ny's offices the next day, when Mitchell signed upto have the fee checked off from his wages, thatcalling the fine an "initiation fee" was only an ac-commodation to Mitchell. The Union explainedthat this was necessary to permit the fine to be de-ducted in installments from Mitchell's wages.Therefore, if Mitchell refused to agree to such adeduction, his job would be in no way affected, al-though he would still owe the money to the Union.The judge concluded: "Nothing in the recordsuggests that payment of the additional initiationfee has ever been made a condition for either[Mitchell's] recall or retention of employment."(Sec. III,B, par. 1.) We are reluctant to accept thisconclusion without a finding concerning exactlywhat was said to Mitchell on November 17 at theUnion's meeting and on November 18, when UnionPresident Thacker appeared at the Company's of-fices with Mitchell in tow and the arrangementwas made to have the fee deducted from Mitchell'swages in installments. Thacker's testimony conflictswith that of Mitchell, who testified that the $200was never called anything but an "initiation fee."Thacker's testimony concerning what was said onNovember 18 conflicts with the testimony of bothMitchell and the Company's human resources su-pervisor, John Hodges, both of whom describe abrief conversation that does not include any expla-nation that the $200 was not in fact an initiationfee. The judge did not directly confront and re-solve these conflicts in testimony.If both Mitchell and Hodges testified truthfully,then it may be inferred that Mitchell reasonably be-lieved that he could not retain his job with theCompany unless he agreed to the payment of thefine as an initiation fee, in installments to be with-held from his wages.2 It is undisputed that theUnion's July 1985 letter told Mitchell that hewould be "dropped from UMWA membership" ifhe did show up at a meeting on July 21, 1985. It isalso undisputed that when he went to the Union'smeeting in November to get matters straightenedout, the Union told him he could settle matters byagreeing to pay a $200 "initiation fee." Unless2 In order to find such an unlawful threat, we need not have evidenceof an explicit statement by a umon agent that an employee is vulnerableto discharge if he fails to pay a fine. It is sufficient that the Union's com-munication may reasonably be construed as dictating that an employee'sfailure to pay a fine can lead to his disnussal from his Job. See ElevatorConstructors Local 8 v. NLRB, 665 F.2d 376 (D.0 Cir 1981)288 NLRB No. 38 MINE WORKERS LOCAL 2264 (SCOTTS BRANCH)431Union President Thacker gave all the explanationshe claims to have given, Mitchell could reasonablyhave believed that failure to agree to this proposedsettlement would leave him a nonmember andtherefore someone subject to discharge under theunion-security clause.3Accordingly, we shall remand the case to thejudge for express resolutions of the conflicts in tes-timony concerning what was said in the encounterson November 17 and 18, and issuance of a supple-mental decision consistent with his fmdings.ORDERIt is ordered that the proceeding is remanded toAdministrative Law Judge Peter E. Donnelly toresolve the credibility conflicts described above.IT IS FURTHER ORDERED that the jduge prepareand serve on the parties a supplemental decisionsetting forth findings and conclusions concerningwhether unfair labor practices occurred. Copies ofthe supplemental decision shall be served on all theparties, after which the provisions of Section102.46 of the Board's Rules and Regulations shallbe applicable." We note that although the Union may have given Mitchell the im-pression that he had been expelled, we are not presented with a case inwhich a union has actually expelled a member for violating its rules andthen charged him an initiation fee when he later sought to rejoin. TheUnion here maintams that it never actually struck Mitchell from its rolls,and the record does not contradict that claim. Rather, the Union had de-fended on the ground that it dressed up a fine as an initiation fee but didso in such a manner as not to mislead Mitchell into feeling any job-relat-ed compulsion to pay the fine.Mark Mehas, Esq., for the General Counsel.Bernard Pafunda, Esq., of Pikeville, Kentucky, for theRespondent.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Thecharge was filed on 26 February 1986 by George F.Mitchell, an individual. A complaint thereon was issuedon 10 April 1986 alleging that United Mine Workers ofAmerica, Local 2264, District 30 (the Union or Respond-ent) violated Section 8(b)(1)(A) of the Act by (1) requir-ing Mitchell to pay an initiation fee as a condition for re-turning to work with Scotts Branch Company (the Em-ployer or Company) even though Mitchell had previous-ly paid an initiation fee, and by (2) requiring Mitchell toforgo certain union activities for a period of 1 year whilebeing required to maintain in good standing his member-ship in Respondent, as a condition for returning to workwith the Employer upon recall by the Employer fromlayoff status, thus placing a restriction on Mitchell'sunion membership not required of other members. Ananswer thereto was timely filed by Respondent. A hear-ing was held before the administrative law judge on 9and 10 June 1986 in Pikeville, Kentucky. Briefs havebeen timely filed by the General Counsel and Respond-ent which have been duly considered.FINDINGS OF FACTI. THE EMPLOYERThe Employer is a Delaware corporation with anoffice and place of business in Lower Johns Creek, PikeCounty, Kentucky, where it is engaged in the manage-ment of a coal mining operation. The Employer is undercontract with Pickands Mather Co. to hire employeesand operate the above coal mining operation. The coalmine is a joint venture owned by Crawford Coal Compa-ny (40.8 percent) and Holland Carbon Hill, Inc. (59.2percent). Pickands Mather owns Crawford and is themanaging agent of the mine. The Employer is a Dela-ware corporation and is authorized by Pickands Matherto hire employees and to operate the mine on a day-to-day basis.During the past 12 months, the Employer providedservices to Crawford Coal valued in excess of $50,000.During the same time period, Crawford Coal sold andshipped from the coal mining operation in Kentuckygoods and materials valued in excess of $50,000 directlyto points outside the State of Kentucky. Based on theforegoing facts, I conclude that the Employer and Craw-ford Coal Company are now, and have been at all timesmaterial, Employers engaged in commerce within themeaning of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts'Mitchell was first employed by the Employer on 15February 1981 and worked until 11 June 1983, at whichtime he was laid off as part of a general layoff of some200 employees. Mitchell was recalled on 13 November1985 and worked thereafter until he went on leave dueto a mine injury on 7 March 1986. From the time of hisrecall until going on medical leave Mitchell worked onlysporadically due to illness. Mitchell presently retains hisstatus as an employee.During Mitchell's layoff several mines in the area werebeing struck by the Union because they had not signedThere is conflicting testimony regarding some of the allegations ofthe complaint In resolving these conflicts, I have taken into consider-ation the apparent interest of the witnesses. In addition, I have consideredthe inherent probabilities, the probabilities in light of other events; cor-roboration or lack of it; and consistencies or inconsistencies within thetestimony of each witness and between the testimony of each and that ofother witnesses with similar apparent mterests. In evaluating the testimo-ny of witnesses. I rely specifically on their demeanor and have made myfindings accordingly. Although, apart from considerations of demeanor, Ihave taken into account the above-noted credibility considerations, myfailure to detail each of these is not to be deemed a failure on my part tohave fully considered it. Walker's, 159 NLRB 1161. 432DECISIONS OF THE, NATIONAL LABOR RELATIONS BOARDthe National Bituminous Coal Wage Agreement of 1984.It is undisputed that during his layoff Mitchell worked asa driver for a nonunion trucking company. The Unionbecame aware of Mitchell's nonunion employment andon 28 June 1985, Edsel Goff and John Slone, presidentand financial secretary, respectively, of Respondent sentMitchell a letter captioned "Re: Working Non-UnionMines." The body of the letter reads:It has been reported to the Local Union that youare working for a non-union company. Under Arti-cle 11, Section 7, any member going to work for anon-union company, upon proper notice and hear-ing as set forth in Article 15, shall forfeit theirmembership.You are hereby notified to be present at our nextLocal Union meeting to be held on Sunday, July21, 1985, at 3:00 p.m. Failure to be present at thatLocal Union meeting will be cause to know thatyou are working for a non-union Company, andyou will be dropped from the UMWA membership.When, and if, you return to work, you will be re-quired to pay a new initiation fee.2Despite the fact that Mitchell did not respond to theletter or attend the 21 July 1985 meeting, there was nofollowup action taken at that time. However, at the Oc-tober 1985 meeting the matter was brought to the atten-tion of A. B. Thacker, the Union's new president, bysome of the members. Thacker suggested that appropri-ate steps be taken as set out in the Union's constitutiondealing with a member who worked for a nonunion em-ployer.Mitchell appeared at the monthly union meeting onSunday, 17 November 1985. At this meeting Thackerconfronted Mitchell with the matter and advised himthat he had a right to a trial on the allegations set out inthe 28 June letter, but that it would not be possible tohave a trial that day. Mitchell, however, conceded thathe had violated the union constitution and agreed toaccept three items of union discipline, i.e., paying a newinitiation fee, no participation in union affairs from 17November 1985 to 17 November 1986, and to retake his"obligation" or pledge of allegiance as provided in theconstitution of the International Union. These terms ofagreement were written out by Jonathan Justice, finan-cial secretary, on the bottom of the 28 June letter andsigned that day by Thacker, Justice, and Mitchell. Ac-2 The United Mme Workers of America constitution, art. 11, sec. 7,reads:Any member going to work in a non-union mine, or performmgwork for a non-union mine, or any other non-union Company withinthe jurisdiction of the International Union as defined in Article 3,Section 1, shall, upon proper notice and hearing as set forth in Arti-cle 15 hereof, forfeit their membership, unless such work is donewith the consent of the President of the District where the non-union work was performed. Any member losing his/her membershipunder the terms of this Section shall be reinstated only by complyingwith the laws relating to such offense in the District where said of-fense was committed.IArt. 12, sec. 5, of the District 30 constitution contains the same provi-sion. Art. 15 of the United Mine Workers of America constitution setsout the trial procedures for charges filed against United Mine Workersmembers and officers.-cording to Mitchell, he agreed to the penalties, includinga new initiation fee, because he was under the impressionthat as of 17 November 1985 he was not a member ingood standing and that he needed to be a member ingood standing under the current union contract in orderto retain his employment.3Thacker testified that the $200 was actually a fmerather than a second initiation fee, but was described asan initiation fee so that installment payments of $50 permonth could be taken from Mitchell's pay by the Com-pany and submitted directly to the Union, which wouldhave the effect of making it easier for Mitchell to payand assure payment.Thacker testified, "And we knew that Freddie had awife and a kid and I told Freddie and Freddie agreed toit, that we would make it as easy as we could for him,that he could pay this fine in payments. When he got hischeck, it didn't have to be out of his first check. And theonly way we could have done that, was him pay the ini-tiation fee, because that's the only way the Companywould take it up. And that would have been took out$50 of the payment."On the following day, Mitchell, Thacker, and RichardTucker, a mine committee member, went to the office ofJohn Hodges, Respondent's supervisor of human re-sources. Thacker advised Hodges that Mitchell hadagreed to the deduction of a new initiation fee from hispay,4 and Hodges directed his secretary to begin tomake the deduction. Because Mitchell has worked onlysporadically since the fme, only one $50 payment hasbeen deducted from his pay.B. Discussion and AnalysisThe General Counsel alleges in the complaint that "Onor about November 17, 1985, Respondent required em-ployee George F. Mitchell to pay an initiation fee as acondition for returning to work with the Employer uponrecall by the Employer from a layoff status even thoughMitchell had previously paid an initiation fee." However,the facts adduced at the hearing clearly disclose thatMitchell was recalled from layoff status on 13 November1985 and worked thereafter, albeit sporadically, until 7March 1986 when he went on sick leave due to an injuryat the mine. Thus it is clear that Mitchell had alreadybeen recalled as of 17 November 1985 and thus the alle-gation that he was required at that time to pay an initi-ation fee as a condition for returning to work is incor-rect. Mitchell has always enjoyed and continues to retainhis status as an employee. Nothing in the record suggeststhat payment of the additional initiation fee has everbeen made a condition for either his recall or retentionof employment. Because the factual basis for this allega-tion of the complaint has not been established, no viola-tion can be predicated thereon and this contention mustfail.3 Art. I•Enabling Clause, provides, mter alia.It is further agreed that as a condition of employment all Employeesat operations covered by this Agreement shall be, or become, mem-bers of the United Mine Workers of America, to the extent and inthe manner permitted by law. . .4 Initiation fees are normally deducted in $50 increments. MINE WORKERS LOCAL 2264 (SCOTTS BRANCH)433The General Counsel further alleges from the com-plaint that "On or about November 17, 1985, Respondentrequired employee George F. Mitchell to agree to forgoparticipation in activities of Respondent for a period of 1year while being required to maintain in good standinghis membership in Respondent as a condition for return-ing to work with the Employer upon recall by the Em-ployer from layoff status, thus placing a restriction onMitchell's membership in Respondent not required ofother members." As noted above, Mitchell had been re-called and was already working at the time that the dis-ciplinary action was imposed on 17 November and hasthereafter retained his employee status. As with the initi-ation fee, the discipline could not therefore have beenimposed as a condition either for his returning to workor retaining his employment. Similarly, this contention ofthe complaint must fail because the factual basis for thecontention is erroneous.In his brief, the General Counsel puts forth for thefirst time another violation not alleged in the complaint,to wit: not that the disciplinary measures were imposedas a condition for returning to work, but that "requiringa new initiation fee in order to restore membership in aunion, contrary to imposing a fine, does affect theCharging Party's employment status since there is aunion security clause in the contract between Respond-ent and Employer." However, the complaint was neveramended to reflect this allegation and it cannot fairly besaid that this contention is encompassed within the alle-gations of the complaint. Although some of the facts ad-duced at the hearing bear on this contention, I cannotconclude that the matter was fully litigated, particularlywhere the Respondent was never put on notice of an8(b)(I)(A) allegation predicated on an essentially differ-ent legal theory.In summary, I conclude that the evidence does notsupport the allegations of the complaint.CONCLUSION OF LAWThe Respondent has not engaged in any violation ofthe Act.On these fmdings of fact and conclusion of law, I issuethe following recommended5ORDERThe complaint is dismissed in its entirety.5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.